                          Case 1:19-cv-02521-SAG Document 498-9 Filed 08/20/21 Page 1 of 1



                                                IN THE UNITED STATES DISTRICT COURT
                                                   FOR THE DISTRICT OF MARYLAND
              Judy Jien, et al.                                          *
                    Plaintiff,
                                                                         *
                                                                                                      1:19-cv-02521-SAG
                    v.                                                                     Case No.
                                                                         *
              Perdue Farms, Inc. et al.
                    Defendant.                                           *

                                              NOTICE OF FILING OF DOCUMENT UNDER SEAL
              Check one.
                                      PX005
              X
                         Exhibit                   which is an attachment to
                          Joint Letter on Custodians and Objections to Rule 34 Requests
                         will be electronically filed under seal within 24 hours of the filing of this Notice.



                                                                     (title of document)

                         will be electronically filed under seal within 24 hours of the filing of this Notice.

                         I certify that at the same time I am filing this Notice, I will serve copies of the document
              identified above by E-Mail or Electronic Service                                                                .

              08/19/2021                                                        /s/ Brent W. Johnson
              Date                                                             Signature
                                                                                Brent W. Johnson
                                                                               Printed Name and Bar Number

                                                                                1100 New York Ave. NW, Washington, DC 20005

                                                                               Address
                                                                                bjohnson@cohenmilstein.com
                                                                               Email Address
                                                                                (202) 408-4600
                                                                               Telephone Number
                                                                                (202) 408-4699
                                                                               Fax Number




NoticeofFilingofDocumentUnderSeal (11/2017)
